Citation Nr: 0738826	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, manifested by amnesia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In February 2005, the veteran testified in support of his 
claim at a local hearing.  A transcript of that proceeding is 
of record.


FINDING OF FACT

The veteran does not have a chronic psychiatric disorder 
manifested by amnesia and depression that had its onset in 
service.


CONCLUSION OF LAW

A chronic psychiatric disorder manifested by amnesia and 
depression was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with the notice required under 
the VCAA by letters mailed in August 2003, October 2003, 
January 2005, and June 2005.  The January 2005 letter 
specifically informed him of the evidence that would support 
his claim and that he should submit any pertinent evidence in 
his possession or provide VA with the information necessary 
for it to obtain such evidence.  Although this letter was 
sent after the initial adjudication of the claim, the Board 
has determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the RO readjudicated the claim 
in November 2005 following the provision of the required 
notice and the receipt of all pertinent evidence.  There is 
no reason to believe that the ultimate decision of the RO 
would have been different had complete VCAA notice been 
provided at an earlier time. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date regarding his service connection claim, the 
Board also finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Id.  As 
explained below, the Board has determined that service 
connection for a chronic psychiatric disorder, to include 
amnesia and depression, is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record reflects that some of the veteran's service 
medical records, including the report of a Medical Evaluation 
Board and his separation examination, have been obtained.  
The Board acknowledges that some of these records could not 
be obtained from the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, and are presumed to have been 
destroyed in a 1973 fire at that facility.  Efforts have been 
made to locate these records but have been unsuccessful, and 
it is clear that additional efforts to obtain such records 
would be futile.

The record also reflects that pertinent private treatment 
records have been obtained and that the veteran has been 
afforded a VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131.  Moreover, service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
a chronic psychiatric disorder manifested by amnesia and 
depression.  Specifically, he maintains that he has had 
psychiatric problems since October 1957, when he was 
medically discharged from service after experiencing an 
episode of amnesia.

The available service medical records, including the report 
of a Medical Evaluation Board and the veteran's separation 
examination, show that he was hospitalized in early October 
1957 after engaging in bizarre behavior and complaining of 
confusion.  While hospitalized, he exhibited no eye contact 
or spontaneous speech.  He refused to eat for several days 
after admission, appeared tense and depressed, and admitted 
to hearing a voice.  He was diagnosed with a schizophrenic 
reaction, catatonic type, chronic, moderate, manifested by a 
transitory period of extreme tension, reduced motor activity, 
refusal to eat, and refusal to speak.  He was discharged from 
service later that month.

In an October 2003 private treatment record, the veteran 
complained of feeling depressed, helpless, and hopeless.  He 
reported that he and his wife recently had separated and that 
he had felt depressed since his discharge from the military 
but never sought treatment.  The physician noted that the 
veteran had episodes of depressed mood and that he described 
feeling "very lost" since his separation from his wife.  
The veteran's memory was intact with the exception of his 
episode of amnesia in 1957.  The diagnosis was adjustment 
disorder with depressed mood and anxiety.

At a March 2004 VA examination, the veteran again complained 
of a depressed mood, but he described it as intermittent.  He 
indicated that he had not sought post service treatment for 
psychiatric symptoms until 2003. He reported difficulty 
sleeping but denied other vegetative symptoms of depression 
or significant anxiety.  He recounted his period of amnesia 
in 1957 and added that he had experienced odd thoughts at 
that time.  He indicated that he had not experienced similar 
memory impairment or odd thoughts since his in-service 
hospitalization.  He did report some memory problems, such as 
forgetting names, but denied significant problems occurring 
as a result.  Upon further questioning, the examiner 
concluded the memory problems identified by the veteran were 
not significant to warrant any kind of cognitive disorder or 
dementia.  The examiner ultimately concluded that the veteran 
did not meet the criteria for a mental disorder.  

The VA examiner was asked to determine whether the veteran's 
diagnosis of adjustment disorder was related to his in-
service diagnosis of a schizophrenic reaction.  After 
reviewing the claims file and examining the veteran, the 
examiner opined that the veteran did not meet the criteria 
for a mental disorder and, therefore, that there was no link 
between a current mental disorder and service. In retrospect, 
the symptoms and behavior exhibited by the veteran met the 
criteria for a schizophreniform disorder. The examiner also 
noted that it appeared that the veteran's in-service symptoms 
had resolved.

After carefully reviewing the record, the Board finds that 
the weight of the evidence is against the veteran's claim for 
service connection.  Specifically, the medical evidence tends 
to show that the veteran does not have a chronic psychiatric 
disorder, to include depression and amnesia.  Although his 
private physician diagnosed adjustment disorder in October 
2003, the more recent VA examination in March 2004 concluded 
that he did not meet the criteria for any mental disorder.  
The Board finds the VA examiner's opinion to be highly 
probative since she rendered her conclusions after examining 
the veteran, considering the veteran's self-reported history, 
and reviewing the entire claims file.  Additionally, the 
timing of the diagnoses tend to show that even if the veteran 
had a psychiatric disorder in October 2003, the disorder had 
resolved by March 2004.  In the absence of a current 
diagnosis, service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Moreover, even assuming that the veteran currently has a 
chronic psychiatric disorder, there is no competent medical 
evidence linking such a disorder to service.  The only 
evidence to this effect consists of statements from the 
veteran and his brother.  The veteran reported in written 
statements, at his February 2005 hearing, and to his health 
care providers that he began starving himself after he was 
discharged from service and has been depressed since 1957.  A 
letter dated in August 2005 from his brother contains similar 
statements.  Although as laypersons, the veteran and his 
brother can confirm the symptoms over the years, but neither 
are competent to opine on medical matters such as diagnoses 
or etiology of medical disorders.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

As the weight of the evidence is against the veteran's claim, 
service connection for a chronic psychiatric disorder 
manifested by amnesia and depression cannot be granted.  38 
U.S.C.A. §§ 1131, 5107, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.303.


ORDER

Service connection for a chronic psychiatric disorder 
manifested by amnesia and depression is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


